Title: From George Washington to Samuel Powel, 19 July 1785
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon 19th July 1785.

Consequent of your first letter respecting Mr Vancouver, & his proposed publication, I wrote to him, and declined the honor of his dedication—I thank you for your second Acct of his performance, which confirms me in the propriety of the measure.
It would have given me pleasure to have seen a Gentlemn of Doctr Moyes[’]s eminence; and I shall hope for the endulgence of it when he returns from Carolina. I am not less pleased at hearing that Mrs Macauly Graham was satisfied with her journey Southward, considering the extreme heat in which it was made & her unfitness to encounter it.
I pray you, Sir, to offer my best respects to Mrs Powel & to assure her that great care shall be taken of her letter to my

Nephew; who lives at present in Fredericksburgh. Mrs Washington unites in compliments & best wishes for your Lady & self with Dr Sir Yr Most obedt & very Hble Servant

Go: Washington

